      Case 4:19-cv-00212-MW-MAF Document 96 Filed 01/28/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD, et al.,

             Plaintiffs,

v.                                           CASE NO.: 4:19cv212-MW/CAS

MARK INCH, Secretary of Florida
Department of Corrections, et al.,

          Defendants.
___________________________________/

      ORDER ENJOINING DEFENDANTS, AND THEIR OFFICERS,
         AGENTS AND EMPLOYEES FROM RETALIATING

      On December 20, 2019, Plaintiff Johnny Hill moved for a protective order

alleging that Defendants’ employees had retaliated against him for participating in

this lawsuit. ECF No. 68. Defendants responded by denying all claims of retaliation.

ECF No. 73. In their response, Defendants relied on, among other things, an affidavit

from Warden Mashburn that described a preserved video purportedly showing

Plaintiff Hill and one of Defendants’ employees who allegedly retaliated against

Plaintiff Hill. ECF No. 79-1. Defendants put forth this affidavit to refute Plaintiff

Hill’s claim of retaliation.

      Subsequently, this Court conducted a hearing on Plaintiff Hill’s motion and

ordered the parties to meet, confer, and review the video in question. ECF No. 81.
      Case 4:19-cv-00212-MW-MAF Document 96 Filed 01/28/20 Page 2 of 4




As it turns out, the video described by Warden Mashburn did not depict Plaintiff

Hill. ECF No. 89; ECF No. 91. Additionally, Defendants failed to preserve the video

that would either substantiate Plaintiff Hill’s claim or refute it. ECF No. 89; ECF

No. 91.

      After notifying this Court that the video preserved did not depict Plaintiff Hill,

Plaintiff moved, among other things, to open limited discovery on the issue of

retaliation and amend his motion for protective order. ECF No. 92. While

Defendants agreed to open limited discovery, they requested this Court to rule

whether this Court had the authority to enter a protective order. ECF No. 95.

      In his motion for protective order, Plaintiff Hill sought an injunction (1)

preventing FDC from retaliating against him for prosecuting this lawsuit and for

communicating with counsel; (2) directing that Officer Masters have no further

contact with him; and (3) ordering his transfer to another correctional institution.

ECF No. 68. Plaintiff relied on the All Writs Act, 28 U.S.C. § 1651, as a vehicle for

this Court to exercise its power and grant the injunction. ECF No. 68. Defendants

opposed the protective order and argued that the All Writs Act does not apply, and

the only relief Plaintiff Hill can seek is to file a new lawsuit and seek preliminary

injunction. ECF No. 73.

      This Court need not decide whether the All Writs Act applies. This Court has

inherent equitable power to issue protective orders to limit any retaliation that would


                                          2
      Case 4:19-cv-00212-MW-MAF Document 96 Filed 01/28/20 Page 3 of 4




preclude this Court from fairly adjudicating a case. This Court finds it necessary to

invoke its inherent power in here.

      Plaintiff Hill has levied serious allegations of retaliation against Defendants

and their employees. ECF No. 68. Based on the alleged retaliation he has already

suffered, he fears further retaliation if he continues to participate in this case. ECF

No. 68. This Court finds it prudent to issue a protective order that would prohibit

retaliation so that this Court may properly achieve the ends of justice entrusted to it.

This Court, therefore, grants in part and denies in part Plaintiff Hill’s motion for a

protective order. ECF No. 68. Defendants, their employees, agents, and officers

shall not retaliate against Plaintiff Hill for prosecuting this lawsuit and for

communicating with counsel. If they do, they will be held in contempt of this Court’s

Order.

      At this point, this Court finds that the limited injunction entered is enough to

alleviate Plaintiff Hill’s fear of retaliation. This Court, therefore, denies Plaintiff

Hill’s motion, ECF No. 91, to open limited discovery and amend his motion for

protective order.

      For these reasons, Plaintiff Hill’s motion for protective order, ECF No. 68 is

GRANTED IN PART AND DENIED IN PART; Plaintiff Hill’s motion to amend




                                           3
     Case 4:19-cv-00212-MW-MAF Document 96 Filed 01/28/20 Page 4 of 4




his protective order and open limited discovery, ECF No.91, is DENIED.

      SO ORDERED on January 28, 2020.

                                    s/Mark E. Walker
                                    Chief United States District Judge




                                       4
